Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6, 8, 9, 12-17, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bauman et al. (US. Pub. NO. 2014/0270257 A1; hereinafter “Bauman”) in view of Ko (US. Pub. NO. 2014/0062374 A1).

 	Regarding claim 1, Bauman teaches a device configured for insertion into an ear canal of a mammalian subject and defining at least one sound path therethrough (see Bauman, fig. 1, 2, 200), the sound path having an attenuating arrangement therein which has a first configuration having a first level of attenuation and a second configuration having a second level of attenuation, higher than the first level (see Bauman, fig. 3a-c, para. [0078-80], fig. 12, para. [0097]), 	
the attenuating arrangement being such that upon application of an electrical control signal thereto the attenuating arrangement is caused to change between said first and second configurations (see Bauman, fig. 18, 19, para .[0119], motor 1820 actuates gear); 
the attenuating arrangement being stable in both first and second configurations such that the attenuating arrangement draws electrical current from a power source when changing between the first and second configurations (see Bauman, fig. 18, motor 1820, battery 1850); 
the device further comprising a receiver configured for receiving a command signal from outside the device such that receipt of said command signal causes said electrical control signal to be applied to said attenuating arrangement (see Bauman, fig. 18, 19, receiver/antenna 1840, para. [0051], input 1900, para. [0119-121]). 
Bauman is silent to teaching that the attenuating arrangement only draws electrical current from a power source when changing between the first and second configurations. 
In the same field of endeavor, Ko teaches that the attenuating arrangement only draws electrical current from a power source when changing between the first and second configurations (see Ko, para. [0060], motor only operates and draws power when rotation period, fig. 1, VDD and driving unit 12; fig. 4b,c).


Regarding claim 2, the combination of Bauman and Ko teaches the device as claimed in claim 1 arranged such that said command signal causes the attenuating arrangement to change from said first configuration to said second configuration and receipt of a second command signal causes said attenuating arrangement to change from said second configuration to said first configuration (see Bauman, fig. 19, 1920,1930, para. [0120]).

Regarding claim 3, the combination of Bauman and Ko teaches the device as claimed in claim 1 wherein said attenuating arrangement has a third configuration having a third level of attenuation between the first and second levels (see Bauman, fig. 3B).

Regarding claim 4, the combination of Bauman and Ko teaches the device as claimed in claim 2 wherein receipt of a third command signal causes said attenuating arrangement to change to said third configuration (see Bauman, fig. 19, 1920,1930, para. [0120]).

Regarding claim 5, the combination of Bauman and Ko teaches the device as claimed in claim 1 wherein said receiver is a radio-frequency receiver (see Bauman, para. [0051]).

Regarding claim 6, the combination of Bauman and Ko teaches the device as claimed in claim 1 wherein said receiver is Bluetooth.TM. compatible (see Bauman, para. [0051]).

claim 8, the combination of Bauman and Ko teaches the device as claimed in claim 1 wherein the receiver is arranged to operate in a sleep mode in which minimal power is drawn (see Ko, fig. 5, S540, para. [0060]).

Regarding claim 9, the combination of Bauman and Ko teaches the device as claimed in claim 1 wherein the command signal is provided by a mobile device (see Bauman, fig. 19, input 1900).

Regarding claim 12, the combination of Bauman and Ko teaches the device as claimed in claim 1 wherein the attenuating arrangement comprises an electrical motor or actuator (see Bauman, fig. 18, motor 1820)

Regarding claim 13. The device as claimed in claim 12 wherein the electric motor or actuator is employed to adjust the mechanical arrangement between said first and second configurations in such a way that the electric motor or actuator only needs electrical current when moving between said configurations (see Bauman, fig. 18, motor 1820, see Ko, para. [0060], motor only operates and draws power when rotation period, fig. 1, VDD and driving unit 12; fig. 4b,c).

Regarding claim 14. The device as claimed in claim 1 wherein the attenuating arrangement comprises a valve (see Bauman, fig. 6, para. [0083-85], vent 625).

Regarding claim 15, the combination of Bauman and Ko teaches the device as claimed in claim 1 wherein the first level of attenuation is less than 25 dB (see Bauman, fig. 12, para. [0097]).

claim 16, the combination of Bauman and Ko teaches the device as claimed in claim 1 wherein said first and second attenuation levels differ by less than 25 dB (see Bauman, fig. 12, para. [0097]).

Regarding claim 17, the combination of Bauman and Ko teaches the combination of Bauman and Ko teaches the device as claimed in claim 1 comprising at least a portion thereof in a form of an earplug adapted to conform tightly to a user's ear canal (see Bauman, fig. 11, para. [0093]).

Regarding claim 19, Bauman teaches a system comprising: 
a mobile device (see Bauman, fig. 19, input 1900); and 
a device configured for insertion into an ear canal of a mammalian subject and defining at least one sound path therethrough (see Bauman, fig. 1, 2, 200), the sound path having an attenuating arrangement therein which has a first configuration having a first level of attenuation and a second configuration having a second level of attenuation, higher than the first level (see Bauman, fig. 3a-c, para. [0078-80], fig. 12, para. [0097]), 	
the attenuating arrangement being such that upon application of an electrical control signal thereto the attenuating arrangement is caused to change between said first and second configurations (see Bauman, fig. 18, 19, para .[0119], motor 1820 actuates gear); 
the attenuating arrangement being stable in both first and second configurations such that the attenuating arrangement draws electrical current from a power source when changing between the first and second configurations (see Bauman, fig. 18, motor 1820, battery 1850); 
the device further comprising a receiver configured for receiving a command signal from outside the device such that receipt of said command signal causes said electrical control signal to be applied to 
wherein the mobile device is configured to generate the command signal (see Bauman, fig. 19, 1920, 1930, para. [0120]).
Bauman is silent to teaching that the attenuating arrangement only draws electrical current from a power source when changing between the first and second configurations. 
In the same field of endeavor, Ko teaches that the attenuating arrangement only draws electrical current from a power source when changing between the first and second configurations (see Ko, para. [0060], motor only operates and draws power when rotation period, fig. 1, VDD and driving unit 12; fig. 4b,c).
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teaching of Bauman with the teaching of Ko in order to implement low power motors and efficient motors (see Ko, para. [0008]). 
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bauman and Ko as applied to claim 1 above, and further in view of Becerra et al. (US. Pub. No. 2014/0079564 A1; hereinafter “Becerra”)

Regarding claim 7, the combination of Bauman and Ko teaches the device as claimed in claim 1. 
The combination of Bauman and Ko is silent to teaching that wherein the receiver comprises a Radio Frequency Identification Device which receives power from an external device.
In the same field of endeavor, Becerra teaches a device wherein the receiver comprises a Radio Frequency Identification Device which receives power from an external device (see Becerra, fig. 4, 420, para. [0049-51]). 
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teaching  Bauman and Ko with the teaching of Becerra in order to improve the connections between motors and controllers (see Becerra¸ para. [0003-4]).

Claims 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bauman and Ko as applied to claim 9 above, and further in view of Howes (US. Pub. No. 2016/0076858 A1).

Regarding claim 10, the combination of Bauman and Ko teaches the device as claimed in claim 9. 
The combination of Bauman and Ko is silent to teaching that wherein the mobile device is provided with control software, for example in the form of a software application.
In the same field of endeavor, Howes teaches a device wherein the mobile device is provided with control software, for example in the form of a software application (see Howes, para. [0015-16]).


Regarding claim 11, the combination of Bauman and Ko teaches the device as claimed in claim 9. 
The combination of Bauman and Ko is silent to teaching that wherein the mobile device comprises a microphone which is used as part of a sound level meter.
In the same field of endeavor, Howes teaches a device wherein the mobile device comprises a microphone which is used as part of a sound level meter (see Howes, para. [0032], fig. 4, 448).
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teaching of Bauman and Ko with the teaching of Howes in order to improve hearing protective devices and provide wearers greater utilities (see Howes, para. [0002-3]). 

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bauman and Ko as applied to claim 1 above, and further in view of Haussmann (US. Pub. No. 2006/0045299 A1).

Regarding claim 18, the combination of Bauman and Ko teaches the device as claimed in claim 1. 
The combination of Bauman and Ko is silent to teaching that comprising at least one button on the device and in operative connection with the attenuating arrangement.
In the same field of endeavor, Haussmann teaches a device comprising at least one button on the device and in operative connection with the attenuating arrangement (see Haussmann, fig. 1, button 30, para. [0031, 34]). 
. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Meegan (2015/0043743), Ely (2014/0190494), Brown (2012/0318605), Henriksen (2012/0029383) teach hearing protective systems. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEN WU HUANG whose telephone number is (571)272-7852.  The examiner can normally be reached on Mon-Fri 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached on (571) 272-7867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/WEN W HUANG/               Primary Examiner, Art Unit 2648